In accordance with the provisions of section 590 of the Civil Practice Act, as amended by chapter 297 of the Laws of 1942, alternative appeals may be taken from the final judgment either to the Appellate Division or to the Court of Appeals. Appeals may not be taken to both courts.
The motion to dismiss the appeal to this court is granted and the appeal dismissed, with costs and ten dollars costs of motion, unless the appellants, within ten days, serve notice upon the respondents that they have abandoned the appeal to the Appellate Division, taken before the amendment to section 590 of the Civil Practice Act took effect, and are willing to stipulate that such appeal shall be dismissed, with costs and, further, perfect the appeal to this court within twenty days after such notice has been served.